Exhibit 10.27

Jostens, Inc.

Dated as of October 31, 2014

[Name]

c/o Jostens, Inc.

Dear                     :

Jostens, Inc., a Minnesota corporation (“Jostens” and together with its
Subsidiaries, the “Company”), a wholly owned subsidiary of Visant Holding Corp.,
a Delaware corporation (“VHC”) considers it essential to continue to provide
incentives for key personnel of the Company to remain employed with the Company
and focused on achieving a high level of performance aligned with the interests
of the stockholders of the Company.

On behalf of the Boards of Directors of Jostens and VHC (the “Board”), I am
pleased to inform you that you have been selected to receive an Award, subject
in all instances to the terms and conditions of this Award Letter, and to your
agreement to be bound by the restrictive covenants referenced in Section 5
below. This Award shall be subject to the terms and conditions contained herein,
including the restrictive covenants. In consideration of the foregoing, you and
the Company agree to the following, effective as of October 1, 2014 (the “Grant
Date”):

Section 1. Definitions. As used in this Award Letter, the following terms shall
have the meanings set forth below:

“Account” means a notional account maintained by the Company for you for
purposes of determining amounts that will be payable to you, subject to the
terms of this Award Letter.

“Affiliate” means with respect to any Person, any entity directly or indirectly
controlling, controlled by or under common control with such Person.

“Applicable Determination Date” means the date as of which the Fair Market Value
shall be determined for purposes of Section 3 of this Award Letter.

“Award” means the award of phantom units (“Units”) that is a Time Vesting Award
and a cash award opportunity that is a Performance Vesting Award, in each case,
made under Section 2 below. For purposes of this Award Letter, a “Unit” is a
right to receive a payment in cash equal to, on a given date, the Fair Market
Value of the Unit.

“Cause” means, “Cause” as such term may be defined in any employment agreement
between you and VHC or any of its Subsidiaries or Affiliates (the “Employment
Agreement”), or, if there is no such Employment Agreement, “Cause” shall mean
(i) your willful and continued failure to perform your material duties with
respect to the Company which continues beyond ten (10) days after a written
demand for substantial performance is delivered to you by VHC or Jostens (the
“Cure Period”), (ii) the willful or intentional engaging by you in conduct that
causes material and demonstrable injury, monetarily or otherwise, to the
Company, the Investors or their respective Affiliates, (iii) the commission by
you of a crime constituting (A) a felony under the laws of the United States or
any state thereof or (B) a misdemeanor involving moral turpitude, or (iv) a
material breach by you of this Award Letter or other agreements with the
Company, including, without limitation, engaging in any action in breach of
restrictive covenants, herein or therein, that continues beyond the Cure Period
(to the extent that, in the Board’s reasonable judgment, such breach can be
cured).



--------------------------------------------------------------------------------

“Change in Control” means (i) the sale (in one transaction or a series of
transactions) of all or substantially all of the assets of VHC or the Company,
as applicable, to an Unaffiliated Person; (ii) a sale (in one transaction or a
series of transactions) resulting in more than fifty percent (50%) of the voting
stock of VHC or Jostens, as applicable, being held by an Unaffiliated Person;
(iii) a merger, consolidation, recapitalization or reorganization of VHC or
Jostens, with or into another Unaffiliated Person; if and only if any such event
listed in clauses (i) through (iii) above results in the inability of the
Investors, or any member or members of the Investors, to designate or elect a
majority of the Board (or the board of directors of the resulting entity or its
parent company). For purposes of this definition, the term “Unaffiliated Person”
means any Person or “group” (as such term is used for purposes of Sections 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended) who is not (x) an
Investor or any member of the Investors, (y) an Affiliate of any Investor or any
member of any Investor, or (z) an entity in which any Investor, or any member of
any Investor holds, directly or indirectly, a majority of the economic interests
in such entity. Notwithstanding the foregoing provisions of this definition, a
transaction will not be deemed a Change in Control with respect to any
distribution, timing, or form of payment hereof unless the transaction qualifies
as a “change in control event” within the meaning of Section 409A of the Code.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board of VHC (or, if no such
committee is appointed, the Board).

“Common Stock” means the Class A common stock, par value $0.01 per share, of
VHC, which may be authorized but unissued, or issued and reacquired.

“EBITDA Target” means the EBITDA performance target set forth in Appendix A
attached to this Award Letter.

“Fair Market Value” means the fair market value of one share of Common Stock of
VHC as determined in the good faith discretion of the Board of VHC, applying a
methodology on a basis consistent with that used to establish the valuation to
determine the Award set forth in Section 2 below, after consultation with an
independent investment banker or an internationally recognized accounting firm
to determine the Fair Market Value, without any discounts for minority interests
or lack of marketability, or premiums for control (other than, in the event of a
Change in Control, any premium reflected in the price per share of the Common
Stock paid (whether in cash, property or a combination thereof) in respect of
such share of the Common Stock in such Change in Control).

“Fiscal Year” means any given fiscal year of VHC.

“Investors” means Fusion Acquisition LLC, a Delaware limited liability company
(“Fusion”), and DLJ Merchant Banking Partners III, L.P., DLJ Offshore Partners
III-1, C.V., DLJ Offshore Partners III-2, C.V., DLJ Offshore Partners III, C.V.,
DLJ MB Partners III GmbH & Co. KG, Millennium Partners II, L.P. MBP III Plan
Investors, L.P (collectively, the “DLJMB Funds”).

“Permanent Disability” means “Disability” as such term is defined in the
Employment Agreement you entered into with the Company, or if there is no such
Employment Agreement, “Permanent Disability” shall mean you becoming physically
or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any eighteen
(18) consecutive month period to perform substantially all of the material
elements of your duties with VHC or any Subsidiary or Affiliate thereof. Any
question as to the existence of the Permanent Disability of you as to which you
(or your legal representative) and



--------------------------------------------------------------------------------

VHC or Jostens cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to you (or your legal representative)
and VHC or Jostens. If you (or your legal representative) and VHC or Jostens
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two (2) physicians shall select a third who shall make such
determination in writing. The determination of Permanent Disability made in
writing to VHC or Jostens and you shall be final and conclusive for all purposes
of this Agreement (such inability is hereinafter referred to as “Permanent
Disability” or being “Permanently Disabled”).

“Person” means “person,” as such term is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934.

“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with the Company if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock or
other equity interests in one of the other corporations or other entities in
such chain.

Section 2. Award.

(a) Grant of Time Vesting and Performance Vesting Awards.

 

  (i) The Company hereby grants you a number of Units equal to             (the
“Time Vesting Award”). The number of Units in respect of which you will
ultimately receive payment hereunder is based on the vesting of the Time Vesting
Award as provided in Section 2(b) or Section 2(c) below, subject to your
continued employment with the Company through the respective vesting event.

 

  (ii) The Company hereby grants you a cash award opportunity equal to
$            (the “Performance Vesting Award”). You shall vest and earn the
Performance Vesting Award subject to the Company meeting the Performance Target
set forth in Appendix A attached to this Award Letter and your continued
employment through January 15, 2017.

 

  (iii) For the avoidance of doubt, you shall not be vested or have any right in
any portion of the Award by reason of having any portion of the Award credited
to your Account unless the vesting conditions set forth in Section 2(b) or
Section 2(c) below are deemed met by the Committee.

(b) Vesting of Time Vesting Award and Performance Vesting Awards.

 

  (i) The Time Vesting Award shall become vested as to one hundred percent
(100%) of the Time Vesting Award upon the earlier to occur of (x) a Change in
Control or (y) January 15, 2017, subject to your continued employment through
the respective date.

 

  (ii)

The Performance Vesting Award shall become vested upon the earlier to occur of
(x) a Change in Control or (y) January 15, 2017, to the extent provided
hereafter. If the vesting event is a Change in Control, one hundred percent
(100%) of the Performance Vesting Award shall vest



--------------------------------------------------------------------------------

  upon such Change in Control, so long as you remain employed with the Company
as of the date of the Change in Control. If the vesting event is January 15,
2017, one hundred percent (100%) of the Performance Vesting Award, shall vest on
January 15, 2017, provided that the Performance Target is met and you remain
employed with the Company through January 15, 2017. For the avoidance of doubt,
no portion of the Performance Vesting Award will vest unless the Performance
Target is fully met, if the vesting event is January 15, 2017.

 

  (iii) Any portion of the Award that does not become vested pursuant to any of
the provisions of Section 2(b) or Section 2(c) will immediately be cancelled
without payment therefor following the first occurrence of any given vesting
event described.

(c) Effects of Termination of Employment on Time Vesting and Performance Vesting
Awards. If your employment with the Company and its Affiliates is terminated
upon your death or Permanent Disability (the date of any of the foregoing, your
“Qualifying Termination Date”) prior to any vesting date or event described in
Section 2(b) above, as applicable, then, solely in the case of the Time Vesting
Award, on the Qualifying Termination Date you will become vested in fifty
percent (50%) of the Time Vesting Award for each full, consecutive twelve
(12)-month period of your continued employment that has been completed beginning
from the Grant Date and ending on the Qualifying Termination Date (for the
avoidance of doubt you shall not vest in any amount greater than 100% of the
Time Vesting Award), provided that if your employment is terminated by the
Company without Cause during the 120 days prior to January 15, 2017, you will
become vested in 100% of the Time Vesting Award and you will become vested in
100% of the Performance Vesting Award that you otherwise would have become
vested in if you had remained employed by the Company through January 15, 2017
so long as the Performance Target is met as of December 31, 2016, and subject to
your timely execution, delivery and non-revocation of a general release and
waiver of claims against the Company and its Affiliates (the form of which shall
be that customarily provided to the Company to terminating employees, the
“Release”)) upon such termination of employment. Except as set forth in this
Section 2(c), in the event any voluntary or involuntary termination of your
employment with the Company at any time, any Award then outstanding and unvested
shall be forfeited without payment therefor.

Section 3. Settlement of Award.

(a) Settlement of Time Vesting and Performance Vesting Awards. If all or any
portion of the Time Vesting Award and/or Performance Vesting Award becomes
vested in accordance with any of the applicable provisions of Section 2(b) or
Section 2(c) above, the amount that will be payable to you in respect thereof
shall be payable to you in an amount equal to (i) in the case of the Time
Vesting Award, the product of (x) the number of Units that have become vested
hereunder, multiplied by (y) the Fair Market Value per share of the Common Stock
as of the Applicable Determination Date, which date shall be the date of the
Change in Control, if the Time Vesting Award becomes vested pursuant to
Section 2(b)(i)(x), January 15, 2017, if the Time Vesting Award becomes vested
pursuant to Section 2(b)(i)(y) or the proviso to Section 2(c), or such date that
corresponds to the most recently preceding date for which the Board has
determined the Fair Market Value (the “Board Valuation Date”), if the Time
Vesting Award otherwise becomes vested pursuant to Section 2(c); and (ii) in the
case of the Performance Vesting Award, an amount of cash in U.S. dollars equal
to the Performance Vesting Award.



--------------------------------------------------------------------------------

(b) Calculation and Payment of Awards.

 

  (i) The amounts that will be payable to you under this Award will be
calculated, and any amounts payable in respect of this Award will be paid, in
accordance with this Section 3, subject to your agreement to be bound by the
covenants contained in Section 5 of this Award Letter (and the execution,
delivery and non-revocation of the Release in the case of Section 2(c)). As an
exception to the foregoing, the parties acknowledge and agree that an executive
officer of VHC shall have the right, in his or her sole discretion, to reduce
the scope of any covenant set forth in Section 5 of this Award Letter or any
portion thereof, effective as to you immediately upon receipt by you of written
notice thereof from the Company.

 

  (ii) Any amounts in respect of the Time Vesting Award and the Performance
Vesting Award shall be paid to you in cash in a lump sum as administratively
practicable following the Applicable Determination Date and the determination of
the achievement of the Performance Target, if applicable, regardless of whether
you are employed upon the date of payment. Subject to the foregoing, if the
vesting date is January 15, 2017, the payment is intended to be made not later
than March 15, 2017. In all cases, settlement of any vested Award will occur no
later than the date required under Section 409A of the Code so that such
settlement qualifies as “short-term deferral” under Section 409A of the Code.

Section 4. Adjustment. On or after a Change in Control, in no event shall the
Fair Market Value be less than the price per share of the Common Stock paid
(whether in cash, common stock, other securities, or other property or a
combination thereof) in respect of such share of common stock in such Change in
Control. Subject to the preceding minimum value requirement that applies on and
after a Change in Control, in the event of any change in the outstanding Common
Stock by reason of a stock split, spin-off, stock combination, reclassification,
dividend or other distribution (whether in the form of cash, common stock, other
securities, or other property or a combination thereof), recapitalization,
liquidation, dissolution, reorganization, merger, or other event affecting the
capital stock of VHC, the Board (or a designated committee thereof) shall adjust
appropriately (a) the number and kind of shares covered by any then outstanding
Awards and (b) share prices related to outstanding Awards, and make such other
revisions to the outstanding Awards as it deems, in good faith, are equitably
required. Any such adjustment made by the Board (or a designated committee
thereof) shall be final and binding upon you and the Company and any Award then
outstanding.

Section 5. Restrictive Covenants.

(a) Confidential Information. At any time during or after your employment with
the Company, you will not disclose any Confidential Information pertaining to
the business of the Company, its Subsidiaries, the Investors and their
Affiliates (collectively, the “Restricted Group”), except when required to
perform your duties to the Company or one of its Subsidiaries, by law or
judicial process. For purposes of this Award Letter, “Confidential Information”
means all non-public information concerning trade secret, know-how, software,
developments, inventions, processes, technology, designs, the financial data,
strategic business plans or any proprietary or confidential information,
documents or materials in any form or media, including any of the foregoing
relating to research, operations, finances, current and proposed products and
services, vendors, customers,



--------------------------------------------------------------------------------

advertising and marketing, and other non-public, proprietary, and confidential
information of the Restricted Group. If you are bound by any other agreement
with the Company regarding the use or disclosure of Confidential Information,
the provisions of this Agreement shall be read in such a way as to further
restrict and not permit any more extensive use or disclosure of Confidential
Information.

(b) Non-Competition; Non-Solicitation. At any time during your employment with
the Company and for a period of two (2) years thereafter, you will not, directly
or indirectly (A) act as a proprietor, investor, director, officer, employee,
substantial stockholder, consultant, or partner in any business, including,
without limitation, by owning, operating, managing, controlling, investing in or
participating in, consulting with, rendering service for, being a venturer with
or creditor to, being employed or engaged by or acting on behalf of or assisting
in any way any entity or Person, that directly or indirectly competes with the
business of the Company, which competitive entity or Person includes any such
entity or Person manufacturing, marketing, offering, soliciting sales for,
selling, distributing, and/or developing school-related affinity products and
services, including, without limitation, class rings, graduation products,
varsity jackets and other or school-affinity clothing, yearbooks and memory
books, or (B) solicit customers or clients of any member of the Restricted Group
to terminate their relationship with any such member of the Restricted Group or
otherwise solicit such customers or clients to compete with any business of any
member of the Restricted Group, or (C) solicit or offer employment to any person
who is, or has been at any time during the twelve (12) months immediately
preceding the termination of your employment, employed by the Company.

(c) Enforcement. If at any time a court holds that the restrictions stated in
Section 5(a) or 5(b) are unreasonable or otherwise unenforceable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area determined to be reasonable under such circumstances by
such court will be substituted for the stated period, scope or area and the
parties hereto acknowledge their desire for such action to be taken. The
covenants herein shall be construed as separate, independent covenants covering
their respective subject matters. Because you have had access to Confidential
Information, you agree that money damages will be an inadequate remedy for any
breach of this Section 5. In the event of a breach or threatened breach of this
Section 5, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce against you, or prevent any violations by you of, the provisions hereof
(without the posting of a bond or other security), and in the event of an actual
breach of this Section 5, terminate this Award Letter without any payment
hereunder or other consideration to you, or if payment shall have already been
made hereunder, you shall be required to pay to the Company any amounts actually
paid to you in respect of the Phantom Stock.

(d) Exception. As an exception to the foregoing, the parties acknowledge and
agree that an executive officer of VHC shall have the right, in his or her sole
discretion, to reduce the scope of any covenant set forth in this Award Letter
or any portion thereof, effective as to you immediately upon receipt by you of
written notice thereof from the Company.

(e) Other Covenants. The foregoing shall not be in limitation of any other
restrictive covenant agreed to by you in connection with your employment with
VHC or the Company.

(f) Compliance. You acknowledge and agree that the settlement of any of any
Award shall be conditional on and subject to your continued compliance with the
terms of this Section 5 in all material respects.

Section 6. Compliance with IRC Section 409A. This letter and the Award granted
hereunder are intended to comply with, or be exempt from, Section 409A of the
Code and will be interpreted in a



--------------------------------------------------------------------------------

manner intended to comply with Section 409A of the Code. Notwithstanding
anything herein to the contrary, if at the time of your termination of
employment with any Service Recipient, you are a “specified employee” as defined
in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to you)
to the minimum extent necessary to satisfy Section 409A until the date that is
six (6) months and one day following your termination of employment with all
Service Recipients (or the earliest date as is permitted under Section 409A of
the Code), if such payment or benefit is payable upon a termination of
employment. “Service Recipient” means VHC or any subsidiary of VHC or any
Affiliate of VHC that satisfies the definition of “service recipient” within the
meaning of Treasury Regulation Section 1.409A-1 (or any successor regulation),
with respect to which the person is a “service provider” within the meaning of
Treasury Regulation Section 1.409A-l (or any successor regulation). For purposes
of Section 409A, each payment made under this Award shall be designated as a
“separate payment” within the meaning of the Section 409A, and references herein
to your “termination of employment” shall refer to your separation from service
with the Company within the meaning of Section 409A of the Code. In no event may
you, directly or indirectly, designate the calendar year of any payment to be
made under this Award Letter that is considered nonqualified deferred
compensation.

Section 7. Miscellaneous.

(a) Withholding. The Company shall have the right to deduct from any payment
made under this Award Letter any federal, state or local income or other taxes
required by law to be withheld with respect to such payment.

(b) Nontransferability. No Award or right to payment hereunder may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by you
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale transfer or
encumbrance shall be void and unenforceable against VHC or any of its
Affiliates; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(c) Amendment. The Committee or the Board shall have the authority to make such
amendments to any terms and conditions applicable to outstanding Awards as are
consistent with this Award Letter; provided that no such action shall modify any
Award in a manner materially adverse to you without your consent except as such
modification is provided for or contemplated in the terms of the Award or this
Award Letter (except that any adjustment that is made pursuant to Section 4
shall be made by the Committee or the Board reasonably and in good faith).

(d) No Benefit Plan. This Award and any payments in respect hereof will not be
taken into account for purposes of determining any benefits under any benefit
plan of the Company.

(e) Transfers and Leaves of Absence. Unless the Committee determines otherwise:
(i) a transfer of your employment without an intervening period of separation
among the Company and any other Service Recipient shall not be deemed a
termination of employment, and (ii) if you are granted in writing a leave of
absence or you are entitled to a statutory leave of absence, you shall be deemed
to have remained in the employ of the Company (and other Service Recipient)
during such leave of absence.

(f) No Right to Employment. The grant of an Award shall not be construed as
giving you the right to be retained in the employ of, or in any consulting
relationship to, the Company or any Affiliate.



--------------------------------------------------------------------------------

(g) Governing Law. This Award Letter shall be governed by and construed in
accordance with the laws of the State of New York applicable therein.

(h) Severability. If any provision of this Award Letter is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
the applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this Award
Letter, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of this Award Letter and any such Award shall remain in
full force and effect.

(i) Binding upon Successors and Assigns. This Award Letter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, provided that any assignment, by operation of law or otherwise, by
you shall require the prior written consent of VHC and any purported assignment
or other transfer without such consent shall be void and unenforceable.

(j) No Trust or Fund Created. Neither this Award Letter nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between VHC or any Affiliate and you or any other Person.
To the extent that you acquire a right to receive payments from VHC or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured general creditor of VHC or any Affiliate.

(k) Headings. Headings are given to the Sections and subsections of this Award
Letter solely as a convenience to facilitate reference. Such headings shall not
be deemed in any way material or relevant to the construction or interpretation
of the Award Letter or any provision thereof.

Section 8. Administration.

(a) Power and Authority. The Committee shall have the power and authority to
administer, construe and interpret this Award Letter, to make rules for carrying
it out and to make changes in such rules. Any such interpretations, rules, and
administration shall be consistent with the basic purposes of this Award Letter.

(b) Delegation. The Committee may delegate to the Chief Executive Officer of VHC
or Jostens and to other senior officers of VHC or Jostens its duties under this
Award Letter subject to such delegation being in writing and subject to such
conditions and limitations as the Committee shall prescribe therein.

(c) Employment of Experts; Limitation of Liability. The Committee may employ
counsel, consultants, accountants, appraisers, brokers or other persons. The
Committee, the Company, and the officers and directors of the Company shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding. No member of the Committee,
nor employee or representative of the Company shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Award, and all such members of the Committee, employees and representatives
shall be fully protected and indemnified to the greatest extent permitted by
applicable law by the Company with respect to any such action, determination or
interpretation.



--------------------------------------------------------------------------------

If you accept the Award on the terms and conditions contained in this Award
Letter, please sign below where indicated and return the executed copy of this
Award Letter to the Cathy Landman by no later than November     , 2014. A copy
countersigned on behalf of the Company will be returned to you.

This Award Letter may be executed in counterparts.

 

Very truly yours,

 

Jostens, Inc.

By:  

Chuck Mooty

President, Chief Executive Officer

Visant Holding Corp. By:  

Marc Reisch

President, Chief Executive Officer

Accepted and agreed this      day of                     , 2014 by:

                                         

Print Name:                     